AMENDMENT TO EMPLOYMENT AGREEMENT DATED NOVEMBER 5, 2009 This Amendment to Employment Agreement (“EA”) is further amending the Employment Agreement that was entered into and signed on February 18, 2003 by and between Century Casinos, Inc., a Delaware corporation and Mag. Peter Hoetzinger (“Employee”), an Austrian citizen, as follows: A) In Section 1. Term of Agreement, the date “December 31, 2009” shall be replaced with “December 31, 2014” B) In Section 10. Notice, the address of the Employer shall read as follows: “Employer: Century Casinos Europe GmbH Untere Viaduktgasse 2, 3.
